Case 9:21-cv-00043-RC-KFG Document 1 Filed 03/08/21 Page 1 of 11 PageID #: 1




                                                            By
                                  9:21cv43 RC/KFG
                                 NO.
                                                             PUTy


                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                           (LUFKIN DIVISION)


                                SAMMY CRAIG
                                    Plaintiff,

                                       v.




                       AMERICAN HONDA MOTOR CO.
                                   Defendant.




                    PLAINTIFF S ORIGINAL COMPLAINT
Case 9:21-cv-00043-RC-KFG Document 1 Filed 03/08/21 Page 2 of 11 PageID #: 2




   TO THE HONORABLE JUDGE OF SAID COURT:

         Plaintiff SAMMY CRAIG respectfully submits this Original Complaint

   against Defendant AMERICAN HONDA MOTOR CO. for the following

   reasons.


         For clarity and brevity, the Pl intiff, may be referred to as "Washington" or

   "Plaintiff', and the Defendant, may be referred to as "the Defendant.




                                        PARTIES

         1. Plaintiff SAMMY CRAIG is currently a resident of Nacogdoches

   County, Texas.




         2. Defendant AMERICAN HONDA MOTOR CO. is a resident of

   California. The Company s registered agent is CT CORPORATION SYSTEMS,

   1200 S. PINE ISLAND ROAD, PLANTATION, FL 33324, and the Company may

  be served at that address, or wherever they may be found.

                             STATEMENT OF THE CASE

         3. Plaintiff is suing Defendant under the federal lemon law, which has a

   four-year statute of limitations.. Plaintiff believes this statute of limitation should

  be tolled.


                                             2
Case 9:21-cv-00043-RC-KFG Document 1 Filed 03/08/21 Page 3 of 11 PageID #: 3



           4. Plaintiff SAMMY CRAIG originally purchased a new, yellow 2010

  Honda GL 1800 Goldwing on March 21, 2011 from the H & W Honda dealership

  in Palestine, Texas. Said motorbike was under warranty at the time, but Plaintiff

  purchased the extended warranty as well. Soon after the purchase, the bike started

  spitting and sputtering and jerking, nearly knocking Plaintiff off the bike. Initially,

  it was believed that bad gasoline had been purchased and Plaintiff thought nothing

  of it.

           5. A month or so later it happened again. Then again and again. As a

  result, Plaintiff took the bike to the shop in Palestine, TX, for repair multiple times

  (7) for the same issue, and he decided to contact an attorney after the bike was in

  the shop for a two-year period with nothing being done. The shop was initially

  raving about how great it was running.

           6. But in actually the bike was riding worse than it was before. The

  problems only surface after riding it for awhile. The second place they had Plaintiff

  send his bike for warranty repair work was in Marshall, TX. That place kept his

  bike for 2 years and 2 weeks. They could not fix it.

           7. Subsequently, Plaintiff was asked to send the bike to their best mechanic

  for another attempt to repair the motorbike. The new repair shop was 250 miles

  away in Dallas and Plaintiff had to finance the transport of bike on his own dime.

  After said repairs were done this time, Plaintiff tried to drive the bike back but had



                                            3
Case 9:21-cv-00043-RC-KFG Document 1 Filed 03/08/21 Page 4 of 11 PageID #: 4



  to call his wife to rescue him about 40 miles outside of Dallas because the bike was

  still undriveable literally. He could not get back home to Nacogdoches riding the

  motorcycle he had invested his life savings into....

        8. Plaintiff purchased the bike for about $25,000 and then put $40,000 in

  extras on the bike to personalize it. He feels he has wasted his money on a bike

  that has been sitting and sitting and sitting in his garage for years now. The bike

  has been in the repair shop for more time than he rode it. Defendants made sure

  they held the bike long enough for the warranty to run out in 2017, then that was it.

        9. Plaintiff almost sustained injuries as a result of the defective motorbike,

  and therefore brings this action for money damages in an attempt to also receive

  restitution for punitive damages that are being sought as well.




                 NATURE OF THE CASE AND JURISDICTION

         10. The basis for federal jurisdiction is diversity. Plaintiff is a citizen of

  Texas and resident of Nacogdoches, Texas. Defendant is from California. Under

  28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another

  State or nation and the amount at stake is more than $75,000 is a diversity of

  citizenship case. In a diversity of citizenship case, no defendant may be a citizen of

  the same State as any plaintiff. This Court has jurisdiction for these reasons.




                                            4
Case 9:21-cv-00043-RC-KFG Document 1 Filed 03/08/21 Page 5 of 11 PageID #: 5



        11. Breach of Contract and/or Express or Implied Warranty: The

  elements of a breach of contract claim under Texas law are: (1) the existence of a

  valid contract; (2) performance or tendered performance by the plaintiff; (3) breach

  of the contract by the defendant; and (4) damages sustained by the plaintiff as a

  result of the breach. Smith Intern., Inc. v. Egle Group, LLC, 490 F.3d 380, 387

  (Sth Cir. 2007). The elements of a claim for anticipatory breach of contract under

  Texas law are: (1) absolute repudiation of a contractual obligation; (2) lack of a

  just excuse for the repudiation; and (3) damage to the non-repudiating party. Enis

  v. Bank of America,N.A., 3:12-cv-295-D, 2012 WL 4741073, at 4 (N.D. Tex. Oct.

  3, 2012) (citing Gonzalezv. Denning, 394 F.3d 388, 394 (Sth Cir. 2004)). To

  absolutely repudiate, a party must, through words or actions, declare an

  unconditional intent not to perform the contract according to its terms. Id.

         12. Violations of the Magnuson-Moss (Lemon Law) Warranty Act:

  To prevail under the federal lemon law act, a plaintiff must show there is a valid

  warranty, the product was presented for repaid during the warranty period, and the

  manufacturer failed to conform the product to the provisions of the warranty within

  a reasonable amount of time or number of repair attempts. Mr Craig s situation

  certainly fits the bill, and he should be absolutely entitled to benefit from all the

  protections provided by this law.




                                             5
Case 9:21-cv-00043-RC-KFG Document 1 Filed 03/08/21 Page 6 of 11 PageID #: 6



        13. Both of these claims have a four-year statute of limitations, and Plaintiff

  qualifies on all points. All elements of these claims are satisfied. Arguably, he

  should have until sometime in 2021 to file suit.




                            CONTINUING TORTS DOCTRINE


        14. In any case, Plaintiffs Complaint is being made in good faith. The facts

  of this case cannot be easily disputed. Indeed, Plaintiff had only contacted

  Attorney Robert Jones regarding this matter in September 2017. It was only when

  Mr. Craig realized that Honda was NOT going to actually be able to completely

  repair his motorcycle was it that he decided to file suit. Furthermore, Honda kept

  promising the attorney that plaintiff would be getting a new bike. But once they

  figured out the statute of limitations may have run on this matter, opposing counsel

  reneged on that promise. But instead, they kept stringing plaintiff and his attorney

  along with additional promises. As a result of the frustration with being given the

  run-around, Plaintiffs counsel has filed this suit seeking the Court s help with

  resolving this dispute.


  The Statute of Limitations is Tolled in this Case.




                                            6
Case 9:21-cv-00043-RC-KFG Document 1 Filed 03/08/21 Page 7 of 11 PageID #: 7



        15. While, under the basic accrual theory, a cause of action accrues when a

  wrongful act causes some legal injury, an exception to this general rule exists for

  continuing torts. First General Realty Corp. v. Maryla d Casualty Co., 981

  S.W.2d 495, 501 (Tex. App. Austin 1998, pet. denied); Adler v. Beverly Hills

  Hospital, 594 S.W.2d 153, 154 (Tex. Civ. App. Dallas 1980, no writ). A

  continuing tort involves wrongful conduct inflicted over a period of time that is

  repeated until desisted, and each day creates a separate cause of action. Two Pesos,

  Inc. v. Gulf Insurance Co., 901 S.W.2d 495, 500 (Tex. App. Houston [14th Dist.]

  1995, no writ); Arquette v. Hancock, 656 S.W.2d 627, 629 (Tex. App. San

  Antonio 1983, writ ref d n.r.e.). Limitations begins to accrue when the defendant's

  tortious conduct ceases. Tectonic Realty Investment Co. v. CNA Lloyd's of Texas

  Insurance Co., 812 S.W.2d 647, 654 (Tex. App. Dallas 1991, writ denied).


        16. At first blush, the continuing tort doctrine may seem to conflict with the

  general rule of accrual that limitations is not tolled pending the manifestation of

  subsequent injuries. See Childs v. Haussecker, 974 S.W.2d 31, 33 (Tex.

  1998); Ho ard v. Fiesta Texas Show Park, Inc., 980 S.W.2d 716 (Tex. App. San

  Antonio 1998, pet. denied). However, the two principles are not in conflict.

  Accrual is not tolled for subsequent injuries because a wrongful act and some

  identifiable legal injury have already occurred. That additional legal injuries may

  subsequently occur does not vitiate that the initial legal injury, no matter how


                                            7
Case 9:21-cv-00043-RC-KFG Document 1 Filed 03/08/21 Page 8 of 11 PageID #: 8



  small, was sufficient to trigger the accrual of a cause of action and start the running

  of limitations.


         17. In cases subject to the continuing tort doctrine, however, not only are

  subsequent injuries occurring, but additional wrongful acts triggering these

  subsequent legal injuries. Honda actively attempted to string plaintiff alon so

  that he could not simply file suit, and thus providing separate causes of action,

  Defendants are therefore responsible for these continuing acts of common-law

  fraud, fraud in the inducement, fraud by nondisclosure, and civil conspiracy to

  commit common-law fraud against Plaintiff and others similarly situated. He was

  a victim in the fear of getting injured trying to ride a defective motorcycle. He

  missed numerous opportunities to ride with his family members. He could not

  participate in the family motorcycle rides because he was without a bike. However,

  Plaintiff would like to reserve the right to further amend following discovery to

  either add new claims and new defendants, ifpermitted and/or file a nonsuit

  against any parties for which the evidence shows they were not involved in order

  to more accurately seek a just result in this case.


         18. Emotional distress. Honda s actions have clearly caused Mr Craig

  much emotional distress, and due to the length of time Mr Craig has had to think




                                            8
Case 9:21-cv-00043-RC-KFG Document 1 Filed 03/08/21 Page 9 of 11 PageID #: 9



  about what happened to him and the brazen statements made during this ordeal, the

  deleterious nature of these actions are undeniable.

          19. Equitable tolling and equitable estoppel do, in fact, both apply in this

  case.


          20. ATTORNEY S FEES. The federal lemon law entitles Plaintiff to

  recover his attorney s fees and costs. . Plaintiff thereby requests that the Court and

  jury award his attorney’s fees and expenses.

          21. JURY DEMAND. Plaintiff respectfully demands a jury trial.

                                    CONCLUSION

          22. As a result, the Plaintiff should be awarded damages including actual

  and punitives plus 25% annual interest, total $375,000. Due to the actions of

  Defendant, plaintiff has been damaged substantially. While no amount of money

  can give him the damages to his reputation back, it might help ease the pain.




                                           PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests

  that Defendants be cited to appear and answer herein, and that Plaintiff have

  judgment against Defendants, jointly and severally, for actual damages above the

  jurisdictional minimum of the Court, exemplary and punitive damages against all

  individual defendants, pre-judgment interest, postjudgment interests, costs of court.
Case 9:21-cv-00043-RC-KFG Document 1 Filed 03/08/21 Page 10 of 11 PageID #: 10




                                   10
                                       T
Case 9:21-cv-00043-RC-KFG Document 1 Filed 03/08/21 Page 11 of 11 PageID #: 11
